DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng et al. [Cheng hereinafter, US 2020/0335289].
s wherein the buffer member [32] fills the accommodating hole and the slotted hole.  

    PNG
    media_image1.png
    404
    632
    media_image1.png
    Greyscale

Cheng, annotated Fig. 5

    PNG
    media_image2.png
    294
    643
    media_image2.png
    Greyscale

Cheng, annotated Fig. 5

	In regard to claim 7, Cheng discloses [in Figs. 4-6] the key structure according to claim 1, wherein the buffer member [32] extends to cover the accommodating hole [annotated above].  

Claim 13 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al. [Huang hereinafter, US 2020/0066466].
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the 
In regard to claim 13, Huang discloses [in Figs. 1-3] a key structure, comprising: a base plate [110] comprising a body portion [111] and a protrusion portion [112] protruding upward from the body portion [111], wherein the body portion [111] has an accommodating hole [111a] corresponding to the protrusion portion [112], and the protrusion portion [112] has an opening [112a]; a key cap [150] disposed above the base plate [110]; a supporting member [140] disposed between the key cap [150] and the base plate [110]; a link member [140] comprising a main body portion [142] and an end portion [141], wherein the main body portion [142] is pivotally connected to the key cap [150]; and a buffer member [130] located below the end portion [141], wherein the end portion [141] leans against the buffer member [130], wherein the body portion further has a slotted hole [annotated below], the protrusion portion [112] is located between the accommodating hole [111a] and the slotted hole, and the accommodating hole [111a] is in communication with the opening and the slotted hole, wherein an orthographic projection of the end portion [141] of the link member [140] on the base plate [110] does not overlap the body portion [111].

    PNG
    media_image3.png
    448
    438
    media_image3.png
    Greyscale

Huang, annotated Fig. 3

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. [Cheng hereinafter, US 2020/0335289] in view of Jhuang et al. [Jhuang hereinafter, US 2018/0337005].
In regard to claim 9, Cheng discloses [in Figs. 4-6] the key structure according to claim 1.  Cheng does not disclose a reinforcing member disposed at a bottom surface of 
In regard to claim 11, Cheng discloses some of the limitations of the key structure according to claim 9.  Cheng does not disclose that the reinforcing member covers at least 50% of an area of the bottom surface of the key cap.  Jhuang teaches [in Figs. 3-5] that the reinforcing member [201] covers at least 50% of an area of the bottom surface of the key cap [202].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the reinforcing member of Jhuang with the key structure of Cheng in order to provide a stronger and sturdier key cap.
In regard to claim 12, Cheng discloses some of the limitations of the key structure according to claim 9.  Cheng does not disclose that the reinforcing member comprises a first reinforcing member and a second reinforcing member, the first reinforcing member is disposed on the bottom surface of the key cap,3Customer No.: 31561Docket No.: 097271-US-PA Application No.: 16/935,166the second reinforcing member is disposed on the first reinforcing member, and an area of the first reinforcing member is greater than an area of the second reinforcing member.  Jhuang 

    PNG
    media_image4.png
    128
    262
    media_image4.png
    Greyscale

Annotated Fig. 3 of Jhuang


Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. [Cheng hereinafter, US 2020/0335289] in view of Hsu et al. [Hsu hereinafter, US 2007/0165368]. 
In regard to claim 9, Cheng discloses [in Figs. 4-6] the key structure according to claim 1.  Cheng does not disclose a reinforcing member disposed at a bottom surface of the key cap, and an elastic member disposed between the key cap and the base plate and leaning against the reinforcing member.  Hsu teaches [in Figs. 1A-1C] a reinforcing member [150] disposed at a bottom surface of the key cap [160], and the elastic 
	In regard to claim 10, Cheng discloses some of the limitations of the key structure according to claim 9.  Cheng does not disclose that the key cap comprises a plurality of engaging portions, the plurality of engaging portions are engaged with the supporting member, the reinforcing member has a plurality of positioning holes, and the plurality of engaging portions are exposed from the plurality of positioning holes.  Hsu teaches [in Figs. 1A-1C] that the key cap [160] comprises a plurality of engaging portions [161, 162], the plurality of engaging portions [161, 162] are engaged with the supporting member [140], the reinforcing member [150] has a plurality of positioning holes [151, 152], and the plurality of engaging portions [161, 162] are exposed from the plurality of positioning holes [151, 152].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the engaging portions and reinforcing member of Hsu with the key structure of Cheng in order to securely couple the supporting member to the key cap and avoid noise or undesired abrasion between the support structure and the key cap during actuation.
In regard to claim 11, Cheng discloses some of the limitations of the key structure according to claim 9.  Cheng does not disclose that the reinforcing member .

Allowable Subject Matter
Claims 2, 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regard to claim 2, in combination with other limitations, an orthographic projection of the end portion of the link member on the base plate not overlapping the body portion is neither disclosed nor suggested by the prior art. 
In regard to claim 6, in combination with other limitations, the buffer member exposing the accommodating hole is neither disclosed nor suggested by the prior art.
	In regard to claim 8, in combination with other limitations, the buffer member being a part of a membrane circuit board is neither disclosed nor suggested by the prior art.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE ANGLO CAROC whose telephone number is (571)272-2730. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LHEIREN MAE A CAROC/Examiner, Art Unit 2833